Case 2:14-cr-20178-DML-DRG ECF No. 164-6, PageID.575 Filed 07/10/20 Page 1 of 3




                       EXHIBIT E
Case 2:14-cr-20178-DML-DRG ECF No. 164-6, PageID.576 Filed 07/10/20 Page 2 of 3



 From: Denise Williams [mailto:msdenisewillams11@gmail.com]
 Sent: Thursday, July 9, 2020 1:40 PM
 To: Nancy McGunn <Nancy_McGunn@fd.org>
 Subject: Debra Haywood




 Dear Honorable Judge Lawson

    My name is Debra Haywood 59 years old.

     I am the mother of inmate Derrick Haywood (49851-039). He is my oldest son of two that I
 raised as a young woman with my parents, without their father being present. I'm a very loving
 family oriented, spiritual, honest, caring, hard working woman, that gives nothing but prayers
 and positive advice.

 My family plays a big role in my life. Especially my son's and grandchildren.

    I'm asking for a request to allow Derrick to finish his time on a home confinement under the
 court rules and regulations. He will be living with his mother, Debra Haywood, his wife, Soyita
 Haywood and a 13 year old stepson. We love and miss him dearly.

    Derrick Haywood is a very caring loving person that helps everyone he can. Giving him a
 chanc will help prove to society that he will not regret it. The spiritual course he's taking has
 taught him a lot about being a respectful person, husband, son, father and friend. His plan doing
 home confiinment is take a heating and cooling class, get a good job, so he can support and build
 a foundation for him and family.



 Thank you for your consideration.



                    Sincerely yours

                    Debra Haywood

                    313 706 9810
Case 2:14-cr-20178-DML-DRG ECF No. 164-6, PageID.577 Filed 07/10/20 Page 3 of 3


  From:              Soyita Haywood
  To:                Nancy McGunn
  Subject:           Support letter
  Date:              Friday, July 10, 2020 6:57:39 AM




       Hi , my name is Soyita Haywood I’m writing this letter to ask you all to please consider early release for my
  husband Derrick Haywood. Derrick has been incarcerated since March of 2014 , I believe Derrick has reformed he
  has two beautiful Granddaughters that he only seen a few times and he’s missing out on precious years. He has not
  been in any trouble while incarcerated he’s completed multiple programs to help him reform. I’m here in any way to
  help Derrick stay on track and seek and maintain employment. I’m employed full time as a nursing assistant and
  want to further my education in nursing and it would be a lot stressful to have him home working and helping
  maintain the household . I’m recovering from surgery during this pandemic having health scares and really need my
  husband by my side. Derrick and I was married on his sentencing day before Judge Cohn May 19th 2015 and it
  would be a blessing to have my husband home with his family .
                     Thanks so much
                          Soyita Haywood
